The appeal in the above entitled matter, filed the 23rd day of September, 1983 having been received and considered by the Chief Justice pursuant to 7 N.T.C. Sec. 801, the Court finds that service in this matter was not in accordance with Rule 6(a) of the Rules of Appellate Procedure and that the required filing fee was not filed in accordance with Rule 2(a) (b) of the Appellate Procedure in that the filing fee was late and not filed with the Notice of Appeal.
The above captioned matter is therefore, HEREBY DISMISSED.